Case 3:16-cv-30179-KAR Document 41-18 Filed 01/09/19 Page 1 of 6




                      EXHIBIT Z
Case
 Case3:16-cv-30179-KAR
       3:16-cv-30179-MGMDocument
                          Document
                                 41-18
                                   6 Filed
                                       Filed
                                           12/05/16
                                             01/09/19Page
                                                      Page12
                                                           ofof
                                                              56
Case
 Case3:16-cv-30179-KAR
       3:16-cv-30179-MGMDocument
                          Document
                                 41-18
                                   6 Filed
                                       Filed
                                           12/05/16
                                             01/09/19Page
                                                      Page23
                                                           ofof
                                                              56
Case
 Case3:16-cv-30179-KAR
       3:16-cv-30179-MGMDocument
                          Document
                                 41-18
                                   6 Filed
                                       Filed
                                           12/05/16
                                             01/09/19Page
                                                      Page34
                                                           ofof
                                                              56
Case
 Case3:16-cv-30179-KAR
       3:16-cv-30179-MGMDocument
                          Document
                                 41-18
                                   6 Filed
                                       Filed
                                           12/05/16
                                             01/09/19Page
                                                      Page45
                                                           ofof
                                                              56
Case
 Case3:16-cv-30179-KAR
       3:16-cv-30179-MGMDocument
                          Document
                                 41-18
                                   6 Filed
                                       Filed
                                           12/05/16
                                             01/09/19Page
                                                      Page56
                                                           ofof
                                                              56
